FILED
                            NOT FOR PUBLICATION                                MAR 14 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-50172

               Plaintiff - Appellee,              D.C. No. 3:06-cr-00117-WQH

  v.
                                                  MEMORANDUM *
MARK COROADO REED,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Mark Coroado Reed appeals from the $10,000 fine imposed following his

guilty-plea conviction for conspiracy to distribute cocaine, in violation of

21 U.S.C. §§ 841(a)(1) and 846. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Although Reed discussed his financial condition at sentencing, he did so

solely in the context of explaining why he absconded from pretrial supervision; he

did not object at any time to the imposition of a fine. Thus, review is for plain

error. See United States v. Dallman, 533 F.3d 755, 761 (9th Cir. 2008).

      The district court selected a fine at the bottom of the Guidelines range,

which was significantly lower than what was recommended in the presentence

report. See U.S.S.G. § 5E1.2(c)(3) (stating a fine Guideline range of $10,000 to

$100,000 for an offense level of 25). On this record, we cannot conclude that the

district court plainly erred. See Dallman, 533 F.3d at 761 (plain error is error that

is plain and that affects the defendant’s “substantial rights”).

      AFFIRMED.




                                            2                                     10-50172